
	
		III
		109th CONGRESS
		2d Session
		S. RES. 549
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Santorum (for
			 himself, Mr. Pryor,
			 Mrs. Dole, Ms.
			 Landrieu, Mr. Martinez,
			 Mr. Cochran, and
			 Mr. Cornyn) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			December 9
			 (legislative day, December 8), 2006
			 Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate regarding modern-day
		  slavery.
	
	
		Whereas the Trafficking Victims Protection Act of 2000 (22
			 U.S.C. 7101 et seq.) states that the Declaration of Independence recognizes the
			 inherent dignity and worth of all people and states that all men are created
			 equal and are endowed by their Creator with certain unalienable rights,
			 including the right to be free from slavery and involuntary servitude;
		Whereas the United States outlawed slavery and involuntary
			 servitude in 1865, recognizing that those evil institutions must be
			 abolished;
		Whereas, in the 21st century, as many as 27,000,000 people
			 are suffering as slaves throughout the world and in the United States;
		Whereas an estimated 800,000 persons are trafficked across
			 international borders each year;
		Whereas an estimated 18,000 to 20,000 victims are
			 trafficked into the United States each year;
		Whereas approximately 80 percent of victims are female and
			 an estimated 40 to 50 percent of victims are children;
		Whereas many of the victims are trafficked into the
			 international sex trade, which includes sexual exploitation of persons
			 involving activities including prostitution, pornography, sex tourism, and
			 other commercial sexual services;
		Whereas modern-day slavery also includes bonded labor,
			 forced labor, forced marriage, chattel slavery, and child labor;
		Whereas the Department of Health and Human Services states
			 that human trafficking is the second largest criminal industry
			 worldwide;
		Whereas traffickers use threats, intimidation,
			 manipulation, coercion, fraud, shame, and violence to force victims into
			 modern-day slavery;
		Whereas a trafficker may be a family friend, someone
			 well-known within the community, someone in law enforcement, or a member of an
			 organized criminal network;
		Whereas traffickers capitalize on areas of conflict and
			 post-conflict, transitioning states, sudden political change, economic
			 collapse, civil unrest, internal armed conflict, chronic unemployment,
			 widespread poverty, personal disaster, lack of economic opportunity, and
			 natural disasters;
		Whereas traffickers prey upon the vulnerable, ethnic
			 minorities, and people without citizenship;
		Whereas modern-day slavery thrives because of its high
			 profitability and minimal risk due to little rule of law, lack of enforcement,
			 and corruption of law enforcement institutions;
		Whereas populations vulnerable to trafficking are growing
			 due to the rising numbers of orphans in developing countries due to civil
			 conflicts and the HIV/AIDS pandemic;
		Whereas the spread of HIV/AIDS and other
			 sexually-transmitted diseases poses a global threat and creates a particular
			 challenge for victims of modern-day slavery involved in the international sex
			 trade;
		Whereas the loss of family-support networks due to
			 modern-day slavery contributes to the breakdown of societies;
		Whereas trafficking has a negative impact on the labor
			 market in countries and perpetuates a cycle of poverty;
		Whereas trafficking brutalizes men, women, and children,
			 and exposes them to rape, torture, HIV/AIDS and other sexually transmitted
			 diseases, violence, dangerous working conditions, poor nutrition, drug and
			 alcohol addiction, and severe psychological trauma from separation, coercion,
			 sexual abuse, and depression;
		Whereas organized criminal groups, gangs, document
			 forgers, brothel owners, and corrupt police or immigration officials funnel
			 trafficking profits into both legitimate and criminal activities;
		Whereas modern-day slavery strips human beings of dignity,
			 respect, and hope for their future; and
		Whereas no country or people are immune from the effects
			 of modern-day slavery: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the abolition of
			 modern-day slavery should be a priority of the United States foreign and
			 domestic policy;
			(2)the United States
			 should continue to bring together governments, international organizations,
			 nongovernmental organizations, and individuals to form a comprehensive
			 coalition to fight modern-day slavery;
			(3)the Federal
			 Government should continue to expand protection and legal options for victims
			 of modern-day slavery;
			(4)the abolition of
			 modern-day slavery should be prioritized at the 2007 Group of 8 (G–8) Summit in
			 Germany; and
			(5)the trade policy
			 of the United States should reflect the commitment of the United States to
			 freedom for all people.
			
